El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
Las apelaciones en estos dos pleitos fueron interpuestas el 30 de jimio de 1931 y lian segnido el mismo cnrso. En ambas se ordenó al taquígrafo qne preparase la transcrip-ción de la evidencia habiéndosele concedido varias prórrogas para tal fin.
El apelado alega qne la prórroga de un mes qne el tribunal inferior concedió el 10 de septiembre para el taquígrafo a contar desde el 9 de septiembre, según dispone en su resolución, venció el 8 de octubre contando desde el 9 de septiembre, por lo que resulta nula la prórroga concedida después por haber sido solicitada el 9 de octubre, estando vencida la anterior y qne por eso deben ser desestimadas las apelaciones; pero en el caso de Lópes v. Sucn. Quiñones, 27 D.P.R. 859, 862, en el qne se concedió una prórroga a contar desde determinada fecha, resolvió este tribunal qne el término se contaba desde el día siguiente de acuerdo con el artículo 388 del Código Político, por lo que siguiendo esa doctrina el término concedido al apelante en estos casos vencía el 9 de octubre y no el día anterior como alegan los ape-*206lados y por tanto cuando el 9 de octubre se solicitó otra pró-rroga no estaba vencida la anterior y es improcedente la desestimación por el motivo alegado.
El otro motivo aducido para que desestimemos estas apelaciones es que no han sido proseguidas con la debida diligencia porque se ban retardado muchos meses por no haber consignado el apelante dinero para pagar al taquígrafo su trabajo.
Desde julio de 1931, hasta febrero, 1932, ha estado de-morado el curso de estas apelaciones porque el apelante no consignaba dinero para pagar los derechos del taquígrafo por la transcripción de la evidencia interesada por él. El l9 de febrero de este año todavía no habían sido pagados to-dos los derechos al taquígrafo. El día 7 del presente mes y año ya estaba presentada la transcripción de la evidencia en la corte inferior según admitieron las partes ese día ante nosotros al ser oídas las mociones de desestimación que re-solvemos.
La ley fija el término de veinte días para que el taquí-grafo haga la transcripción de sus notas para la apelación, término que puede ser prorrogado por la corte, la que con-cedió las que le fueron solicitadas y también concedió pró-rrogas para que el apelante pagase al taquígrafo sus dere-chos. Los autos revelan que estas apelaciones se han de-morado ocho meses porque el taquígrafo no hacía su tra-bajo hasta que se le pagasen los derechos que la ley le per-mite cobrar.
Un apelante que opta para su recurso por una transcrip-ción de la evidencia hecha por el taquígrafo sabe que tiene que pagar los derechos arancelarios del mismo. Eso es una consecuencia de la apelación que interpone, por lo que debe estar preparado para ese evento si quiere que su apelación continúe, pues no tiene derecho a que las sentencias favo-rables a los apelados queden en suspenso mientras él con-sigue dinero para satisfacer al taquígrafo sus derechos. *207Ocho meses de paralización por ese motivo de las apelacio-nes es nna demora qne justificaría la desestimación de la apelación, pero dadas las circunstancias de estos casos y en uso de nuestra facultad discrecional no las desestimaremos.